Citation Nr: 0919145	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-29 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by: Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to 
April 1980.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In July 2006, the Board denied the Veteran's appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2008, the 
Court granted a joint motion of the parties, vacated the 
aspect of the Board's decision that denied a TDIU, dismissed 
the claim for an increased rating for dysthymic disorder, and 
remanded the case to the Board for action consistent with the 
joint motion.  The case has again been returned to the Board 
for further appellate action.

The Board notes that in March 2009, after the Veteran's claim 
was certified on appeal, the Veteran submitted additional 
medical evidence, pertinent to the TDIU claim, which has not 
yet been considered by the RO.  However, the veteran included 
a waiver of initial RO consideration of that evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the Joint Motion requested that the Court 
vacate that aspect of the Board's July 5, 2006 decision that 
denied a TDIU, and asked the Court not to disturb that aspect 
of the decision that granted a 70 percent schedular 
evaluation for dysthymic disorder.

During the Veteran's most current VA examination in June 
2005, the examiner indicated that the Veteran "has a total 
disability due to the effect of his service-connected and 
nonservice-connected conditions.  His [nonservice-connected] 
Multiple Sclerosis, as well as the other medical conditions, 
together with his service-connected Dysthymic disorder are 
responsible for this total disability."  After discussing 
specific symptomatology associated with dysthymic disorder, 
the examiner opined that the Veteran was "considered to be 
unemployable, but not solely due to his service-connected 
Dysthymic disorder.  The veteran's serious medical conditions 
have aggravated the manifestation and severity of his 
service-connected Dysthymic Disorder condition."  See  June 
2005 VA examination report.

In its July 2006 decision, the Board found that the June 2005 
VA examination "in essence" held that dysthymic disorder 
alone did not render the Veteran unemployable and 
consequently, denied the Veteran's claim for a TDIU.  See 
July 2006 Board decision.

The parties to the Joint Motion agreed that by making this 
conclusion, the Board drew an inference from the medical 
examination that was not directly supported by the record.  
Furthermore, the parties agreed that when rendering its 
decision, the Board erred by relying on the absence of 
evidence rather than on any affirmative evidence of 
employability.  The parties noted that the Court has stated 
that the Board cannot rely on the absence of evidence, and 
absent any affirmative evidence of employability, the Board's 
speculation cannot form the basis for a denial of the 
Veteran's claim for a rating of TDIU, citing to Bowling v. 
Principi, 15 Vet. App. 1, 8 (2001), Mittleider v. West, 181, 
182 (1998), Brown (Mitchell) v. Brown, 4 Vet. App. 307, 309 
(1993), and McLendon v. Nicholson, 20 Vet. App. 79, 85 
(2006).

The Board notes that the June 2005 VA examination report is 
the most current report of record which discusses the 
symptoms associated with the Veteran's service-connected 
dysthymic disorder and addresses the issue of whether his 
dysthymic disorder renders him unemployable.  Given the 
amount of time that has elapsed since the last VA examination 
and the Veteran's claims of increased symptomatology and 
unemployability, a more current VA examination is warranted 
to determine the current severity of his dysthymic disorder.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).


The Board also notes that subsequent to the Board's July 2006 
decision and the July 2006 RO rating decision which both 
denied the Veteran's claim for a TDIU, a March 2009 statement 
from C.K., a private certified vocational evaluator, was 
added to the record.  C.K., who indicated that he had 
reviewed the Veteran's claims file, stated that "it appears 
highly probable that the 70% rating...would be a sufficient 
psychiatric disorder in itself to cause unemployability and 
therefore fully disabling from any type of work."  The 
opinion of the vocational evaluator is in conflict with the 
medical opinion of the VA physician who conducted the June 
2005 VA examination discussed above.  Accordingly, the Board 
finds that the appeal must be remanded for a medical opinion 
that will assist to rectify the competing medical evidence of 
record.  Further examination and an opinion is also necessary 
under 38 U.S.C.A. § 5103A(d) to provide affirmative evidence 
regarding whether the Veteran's service-connected dysthymic 
disorder alone renders him unemployable.

On remand, the RO should schedule the Veteran for an 
examination so that his service-connected dysthymic disorder 
can be evaluated again, and, in doing so, enable the examiner 
to provide an opinion as to whether or not the disorder 
causes the Veteran to be unemployable.  In so doing, the 
opinion examiner needs to consider the Veteran's educational 
and occupational background.  Also pursuant to this remand, 
the Veteran should be afforded a social and industrial survey 
to assess his employment history and day-to-day functional 
impairment caused by his service-connected disorder.

The Board also notes that the appellant has not been provided 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002).  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Send the Veteran a letter providing 
the notice required under 38 U.S.C.A. § 
5103(a) (West 2002) as required by Dingess 
v. Nicholson and Vazquez-Flores v. Peake.


2.  Request that the Veteran complete a 
social and industrial survey to assess his 
employment history, educational 
background, and day-to-day functioning.  
The claims folder must be made available 
to and reviewed by the examiner.  The 
report should include a full account of 
the Veteran's occupational and educational 
history since service.  A written copy of 
the report should be associated with the 
Veteran's claims file.

3.  Schedule the Veteran for a VA 
examination to be conducted by a qualified 
physician, to determine whether his 
service-connected dysthymic disorder has 
made the Veteran incapable of sustaining 
regular substantially gainful employment.  
The opinion must contemplate the Veteran's 
education and occupational history.  In 
forming the opinion, the examiner should 
disregard both the age and the nonservice-
connected disabilities of the Veteran.  
The claims folder must be made available 
to and reviewed by the examiner.

In rendering the requested opinion 
concerning the Veteran's unemployability, 
the examining physician should also 
specifically consider and expressly 
comment on the findings/opinions expressed 
by the June 2005 VA examiner and the 
private certified vocational evaluator who 
supplied the March 2009 statement.

4.  Readjudicate the Veteran's claim for a 
TDIU based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the Veteran 
and his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





